DETAILED ACTION
This action is responsive to the Application filed on 09/06/2022. Claims 1-20 are Cancelled. Claims 21-40 are pending in the case. Claims 21, 22, 25, 28-31, 34, 37 and 38 are amended. Claims 21, 30 and 37 are independent claims. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s argument filed 09/06/2022 have been fully considered, the rejection under 35 U.S.C. 112(a) has been rendered moot.
Applicant’s arguments with respect to the rejections under 35 U.S.C 102 and 103 have been updated in light of the amendments. Applicant suggests that previously cited art does not teach the amended claims. Examiner disagrees. An updated rejection has been provided below.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The claims are directed to “determining…an input simulation for the training item”. However, the specification makes no mention of the claim term “input simulation”. The specification only alludes to utilizing a “base ranker” to rank items and simulate a user cascading through the results. (para. 0057). The amended specification only serves to clarify that ranked results may be observed with a probability according to the location in the list (para .0084) and that a click may be generated according to this probability. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21, 22, 26, 28, 29, 30, 31, 35, 37 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yin et al “Ranking Relevance in Yahoo Search” hereinafter Yin.

Regarding claim 21
	Regarding claim 21
Yin teaches, A computer-implemented method to train a machine- learned ranking model for generating a ranking for a set of candidate items, the method comprising: (Section 3.1 ¶02 “We name our learning algorithm LogisticRank and compare with the leading ranking algorithms: GBRank and LambdaMart in the Yahoo search engine. All three methods share the same training data, which is collected through active learning and editor labels and includes about 2 million query-URL pairs” the ranking functions are machine learning models for ranking) obtaining, by one or more computing devices, data descriptive of the machine-learned ranking model, wherein the machine-learned ranking model is configured to receive the set of candidate items and output the ranking of the candidate items in the set of candidate items; (Section 3.2 “The reranking phase is applied after the results from the coreranking phase have been sorted, aggregated on one machine, and trimmed down to the best tens of results, e.g., 30…Since the reranking function is running on top 30 results, its main purpose is to further distinguish relevant results” the reranking phase receives the best results, a set of candidate items, and re-rank them based on extracted features to get a ranking of the candidate items.) obtaining, by the one or more computing devices, a set of training data, the set of training data comprising a plurality of training pairs, each training pair of the plurality of training pairs comprising a training item and an associated relevance score; (Section 4.1 “From the click log, we can extract a bipartite click graph to connect queries and documents…Based on these vectors, relevance scores can be calculated….With aforementioned assumptions, a vector propagation algorithm is proposed in this section. We first construct the bipartite click graph G with nodes V = D U Q, where D and Q are the sets of documents and queries, respectively …an edge is formed between them if there are co-clicks between them. The weight of the edge is indicated by the number of co-clicks” the weight of an edge between a document and a query is the relevance score. This is computed for all documents and queries with non-zero weight, thus a plurality of training pairs.)  for each training item of the set of training data: determining, by the one or more computing devices, a probability that a simulated user will observe the training item based on a position of the training item within a candidate presentation; (Section 4.3 ¶03-¶04 “The structure of our network is illustrated in Figure 3. The queries Q and their candidate documents D± are fed as inputs…are used to calculate the likelihood function of a clicked document D+…To generate a list of positive and negative documents for training, we use a 10-slot window and slide it down from the top ranked document. The document in the first slot of this window is a positive D+, and the following ones are regarded as negative D-. As a result, we generate a large training set of 3 billion query-10-documents samples.” The training data is processed by sliding a window over a candidate presentation to extract a positive, or observed, document. The network calculated the likelihood function of a clicked document corresponding to the probability that a user will observe the item. This is based on the position because the clicked document is extracted from an ordered list or ranked documents, i.e candidate presentation.)  determining, by the one or more computing devices, an input simulation each the training item the input simulation indicating whether the simulated user will provide an input associated with the training item, the input simulation based at least in part on the associated relevance score for the training item and the probability that the simulated user will observe the training item (Section 6 ¶01 “We here report on the performance of all of the proposed techniques when used together…“base+feat” is the LogisticRank with both baseline features and the three types of semantic matching features (CS, TTM and DSM)… our search engine significantly improves the ranking result for query” examiner notes that the Logistic rank function uses several features to produce a ranking result. As noted above the CS feature corresponds to the relevance score and the DSM feature corresponds to the click probability. These features are used to generate a ranking for a search engine. Further ‘input simulation’ is understood as a mere label describing that the system determines whether each training item may/will allow an “input” associated with the training item. The art has this to say about the Core Ranking model Logistic rank: Section 3.1 “. Online evaluation of the Yahoo search engine shows that this framework decreases the percent of bad URLs by 40% and increases relevance by 5% in terms of DCG5, compared to the leading ranking algorithms” Bad URLs are URLs not served to the user, while highly relevant document DCG5 are served near the top of the list, thus this determination of good or bad URLs is a determination what a user will provide an input associated with the training item.)
and training, by the one or more computing devices, the machine-learned ranking model based on the input simulations for each training item of the set of training data. (Section 3.1 ¶02 “We name our learning algorithm LogisticRank and compare with the leading ranking algorithms:… All three methods share the same training data, which is collected through active learning and editor labels and includes about 2 million query-URL pairs”)

Regarding claim 22
Yin teaches claim 21
Yin teaches, wherein the input simulation is based at least in part on the associated relevance score for the training item, the probability that the simulated user will observe the training item, and a similarity metric representing a degree of similarity between the training item and one or more different training items of the plurality of training pairs. Section 6 ¶01 “We here report on the performance of all of the proposed techniques when used together…“base+feat” is the LogisticRank with both baseline features and the three types of semantic matching features (CS, TTM and DSM)” as mentioned in the rejection of claim 21 CS and DSM features correspond to the claimed relevance score and probability, respectively, used to determine the input simulation. TTM is another feature which is a similarity metric between the training item and other training items which have a click log as described in the following: Section 4.2 “The TTM features are constructed as shown in Figure 2. We first create a translation model, using clicked (query, document title) pairs as the bitext… The final similarity score S(q, d) between the original query q and the document d is computed as: S(q, d) = F({s1, s2,...,sk}) where F denotes a function to aggregate scores” the similarity score is similarity between a document query pair representing the similarity between an original query and a document.)


Regarding claim 26
Yin teaches claim 21
Yin teaches, wherein the machine-learned ranking model comprises one or more regression trees.(Section 3 ¶03 “Search can be treated as a binary problem. In our experiments ,we observe that gradient boosting trees” a GBDT is a regression model composed of regression tress.)

Regarding claim 28
Yin teaches claim 21
Yin teaches, wherein: the input comprises a click, (abstract “In this paper, we give an overview of the solutions for relevance in the Yahoo search engine” in the context of a search engine, producing results for a user to associate with involves a invitation or opportunity by the serving of search results for a simulated/hypothetical user to click. Examiner notes that the claims do not require a click to actually occur, only that a system determine that an input click will happen.)

Regarding claim 29
Yin teaches claim 21
Yin teaches,  wherein determining, by the one or more computing devices, the input simulation for the training item comprises: determining, by the one or more computing devices, a preliminary ranking for the training item(Section 4.1 ¶06-¶07 “Given the learned query and document vectors in the same space, we can simply compute the inner product as a click similarity feature between queries and documents, which is referred as CS and evaluated in a real search engine… We have created a pipeline that refreshes the query and document vectors monthly to include the latest click log data. This pipeline automatically constructs the click graph from the click log and generates the query and document vectors,… . At run time, the similarity between the query and the document is computed as a ranking feature, which is used in the ranking models” the click similarity feature is used to continuously update a preliminary ranking which is based on the Click Similarity score or claimed relevance score, this ranking is used by the ranking model, Logistic rank, to generate the input simulation described in claim 21)

Regarding claim 30
Yin teaches,  A computer system comprising: one or more processors; and one or more non-transitory computer readable media that collectively store: computer- readable instructions that when executed by one or more processors cause the one or more processors to perform operations, the operations comprising (Section 4.3 ¶04 “The neural network is then trained on a GPU cluster” in order to operate the neural network on a GPU a computer must have access to computer readable media  pg 323 Section 2.1 “The Yahoo search engine can retrieve the most relevant documents from a corpus of billions” Section 3.1 ¶02 “We name our learning algorithm LogisticRank and compare with the leading ranking algorithms: … in the Yahoo search engine. All three methods share the same training data, which is collected through active learning” the search algorithm presents a list of relevant documents using a machine learned model LogisitcRank)
The remaining limitation are rejected for the reasons set forth in the rejection of claim 21

Regarding claim 31
Claim 31 is rejected for the reasons set forth in claim 21 in connection with claim 30


Regarding claim 35
Claim 26 is rejected for the reasons set forth in claim 26 in connection with claim 30

Regarding claim 37
Yin teaches,  One or more tangible, non-transitory computer readable media storing computer- readable instructions that when executed by one or more processors cause the one or more processors to perform operations, the operations comprising (Section 4.3 ¶04 “The neural network is then trained on a GPU cluster” in order to operate the neural network on a GPU a computer must have access to computer readable media  pg 323 Section 2.1 “The Yahoo search engine can retrieve the most relevant documents from a corpus of billions” Section 3.1 ¶02 “We name our learning algorithm LogisticRank and compare with the leading ranking algorithms: … in the Yahoo search engine. All three methods share the same training data, which is collected through active learning” the search algorithm presents a list of relevant documents using a machine learned model LogisitcRank) 
The remaining limitation are rejected for the reasons set forth in the rejection of claim 21
Regarding claim 38
Claim 28 is rejected for the reasons set forth in claim 22 in connection with claim 37

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 23, 24, 32-33 and 39-40 are rejected under 35 U.S.C. § 103 as being unpatentable over Yin further in view of Shalom et al. “Beyond Collaborative Filtering: The List Recommendation Problem” hereinafter Shalom.

Regarding claim 23
Yin/Shalom teaches claim 22
Yin does not explicitly teach, wherein the similarity metric is based at least in part on a distance between a feature vector associated with the training item and one or more feature vectors respectively associated with the one or more different training items of the plurality of training pairs.
Shalom however when addressing inter item similarity features to use in a system that recommends a list of diverse and/or similar items teaches, wherein the similarity metric is based at least in part on a distance between a feature vector associated with the training item and one or more feature vectors respectively associated with the one or more different training items of the plurality of training pairs.( Section 5.2 Similarity Diversity Features “CTR depends on interaction effects between predicted item rating, item similarities and list position. We can learn these complex interactions by encoding item-to-item similarity features in xtul. In this paper we used the Jaccard similarity between item i to item j… we found that for our purposes, similarities between adjacent items in the list are sufficient.” The Jacard Similarity represents the similarity between to different items across users. The Jaccard coefficient presented here is a measure of distance between vectors, therefore PHOSI. In this case the vectors xtul are the feature vectors.)  
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify ranking system of Yin to consider intra item similarity discussed in the ranking system of Shalom.  One would have been motivated to make such a combination because both Yin and Shalom disclose ranking system trained on a variety of features. In particular Shalom notes, “inter-item interactions have an effect on the list’s Click-Through Rate (CTR) that is unaccounted for using traditional CF approaches…Our approach accounts for inter-item interactions as well as additional information such as item fatigue, trendiness patterns, contextual information etc… showcases its effectiveness in real-world settings” (Shalom Abstract)

Regarding claim 24
Yin/Shalom teaches claim 23
Further Shalom teaches, wherein the distance between the feature vector associated with the training item and the one or more feature vectors respectively associated with the one or more different training items of the plurality of training items comprises a distance in a multi-dimensional vector space. (Section 5.2 Similarity/Diversity features “We can learn these complex interactions by encoding item-to-item similarity features in xtul…Hence, the number of features stays linear in K and the next K − 1 features in xtul are:… 
    PNG
    media_image1.png
    26
    403
    media_image1.png
    Greyscale
” the similarity vector encoding is the similarity or distance between multiple pairs of users, the set of all users is the multi-dimensional vector space, the similarity between user 1 and 2, 2 and 3, ect. is a measure of the distance in vector space.)
Regarding claim 32
Claim 32 is rejected for the reasons set forth in claim 23 in connection with claim 30
Regarding claim 33
Claim 33 is rejected for the reasons set forth in claim 24 in connection with claim 30
Regarding claim 39
Claim 39 is rejected for the reasons set forth in claim 23 in connection with claim 38
Regarding claim 40
Claim 40 is rejected for the reasons set forth in claim 24 in connection with claim 39


Claim(s) 25 and 34 are rejected under 35 U.S.C. § 103 as being unpatentable over Yin/Shalom further in view of Lin et al. US Document ID US 20150088791 A1 hereinafter Lin.

Regarding claim 25
Yin/Shalom teaches claim 22
Yin/Shalom does not explicitly teach, wherein the input simulation indicates that the simulated user will not provide an input associated with the training item when the similarity metric is lower than a similarity threshold.
Lin however when addressing removing items from a supervised machine learning model data set based on a similarity metric teaches, wherein the input simulation indicates that the simulated user will not provide an input associated with the training item when the similarity metric is lower than a similarity threshold. (¶0028-0030 “Expectation maximization algorithm 122 is a maximum likelihood algorithm that fits Gaussian mixture model 134 to a set of training data, such as imbalanced training data set 118…Calculated maximum Mahalanobis distance 124 is a threshold Mahalanobis distance score with regard to generated data samples within sample data space 120. Calculated minimum Mahalanobis distance 126 is a Mahalanobis distance calculated by data processing system 100 from each generated data sample within sample data space 120 to a center of a closest Gaussian kernel in Gaussian mixture model 134. A Mahalanobis distance is a metric that provides a relative measure of a data point's distance from a common point, such as, for example, a determined center point within a Gaussian kernel. The Mahalanobis distance identifies a degree of similarity between the generated data samples for minority data class 132 and the recorded data samples associated with majority data class 130…If calculated minimum Mahalanobis distance 126 corresponding to a particular generated data sample is equal to or greater than maximum Mahalanobis distance 124, then data processing system 100 will discard or eliminate that particular data sample because that particular data sample is beyond the maximum threshold distance. In other words, data processing system 100 automatically disregards that particular data sample” data samples are compared with the other data samples in the training set using the Mahalanobis distance, or similarity metric, when the similarity is lower than a threshold or equivalently the distance is greater than a threshold, the data sample is discarded from the set. Thus the user would not be presented with such a sample.)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify supervised learning system in Yin/Shalom to assess the similarity of items in a training set.  One would have been motivated to make such a combination because both Yin/Shalom and Lin disclose a supervised machine learning system which benefits from preprocessed training data according to intra item similarity. Lin presents methods for correcting class imbalances in training data sets. This is beneficial because “Data class imbalance creates difficulties for supervised machine learning programs and decreases classifier performance” ( Lin ¶0005)
Regarding claim 34
Claim 34 is rejected for the reasons set forth in claim 25 in connection with claim 30


Claim(s) 27 and 36 are rejected under 35 U.S.C. § 103 as being unpatentable over Yin further in view of Chapelle et al. “Efficient algorithms for ranking with SVMs” hereinafter Chapelle.

Regarding claim 27
Yin teaches claim 2
Yin does not explicitly teach, wherein the machine-learned ranking model comprises a support vector machine.
Chapelle however when addressing the use of ranking algorithms that utilize support vector machines teaches, wherein the machine-learned ranking model comprises a support vector machine. (pg 202 ¶01 “The RankSVM method forms a ranking model by minimizing a regularized margin based pairwise loss.” )
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the ranking system in Yin to utilize a support vector machine.  One would have been motivated to make such a combination because Yin presents a machine learning system which ranks candidate items, and Chapelle demonstrates the success of using a support vector machine to achieve a similar goal. Chappelle notes that “In this paper we have given fast algorithms for training RankSVM, demonstrated their usefulness in efficiently solving web page ranking… these are useful in the solution of large scale problems arising in practice” (Pg 214 Section 7 ¶01 Chappelle)

Regarding claim 36
Claim 36 is rejected for the reasons set forth in claim 27 in connection with claim 30


Conclusion
Prior art:	Cory Hicks US Document ID US 20090132459 A1 discloses a recommendation engine that filters similar items in the database according to a similarity score, items whose similarity score is greater than a threshold are not recommended together. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN R GERMICK whose telephone number is (571)272-8363. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.G./
Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122